UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                 02/26/2019
-----------------------------------------------------------------X

EVELYN GAVIRIA,

                                                Plaintiff,                OPINION AND ORDER

                             -against-                                      17-CV-6502 (KHP)

NANCY A. BERRYHILL, Acting Commissioner
of the Social Security Administration,

                                                Defendant.

-----------------------------------------------------------------X
KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

         Plaintiff Evelyn Gaviria (“Plaintiff”), proceeding pro se, commenced this action against

Defendant Commissioner of the Social Security Administration (the “Commissioner”), pursuant

to the Social Security Act (the “Act”), 42 U.S.C. § 405(g), seeking review of the Commissioner’s

decision that Plaintiff was not disabled under section 1614(a)(3)(A) of the Act from June 18,

2014, the date her application was filed, through the date of the decision.

         The parties submitted a joint stipulation, in lieu of cross-motions for judgment on the

pleadings (Doc. No. 27), pursuant to this Court’s Order at Doc. No. 13. For the reasons set forth

below, the Commissioner’s motion is GRANTED and Plaintiff’s motion is DENIED.

                                                     BACKGROUND

I.       Summary of Claim and Procedural History

         Plaintiff, who is 47 years of age, worked as a sales representative for a cleaning

company from 2001 to 2002, as a security officer from 2007 to 2009, and briefly as a

registration clerk for a health insurance company. (Administrative Record (“R.”) 158-59, 344.)


                                                              1
She obtained a GED. (R. 155.) She has three children: an adult son and daughter and an 11-

year-old son. (R. 128, 523; Doc. No. 27-1.) On February 9, 2013, Plaintiff slipped and fell down

icy stairs, sustaining a number of injuries, including injuries to her right hip, back, and right arm.

(R. 119, 161.) On June 18, 2014, Plaintiff filed an application for supplemental security income

(“SSI”), alleging disability due to injury to her right arm, lower back, left foot, and right hip. (R.

292, 343.) The Court assumes knowledge of and does not repeat here all of the stipulated facts

concerning Plaintiff’s medical treatment. (See Doc. No. 27.)

       On August 5, 2014, the Social Security Administration denied Plaintiff’s claim. (R. 179.)

Plaintiff then requested a hearing before an Administrative Law Judge (“ALJ”). (R. 188-90.) On

June 2, 2016, ALJ Elias Feuer heard certain testimony from Plaintiff and subsequently adjourned

the hearing to obtain additional medical evidence. (R. 152-70.) On October 18, 2016, after

obtaining additional medical records concerning Plaintiff’s medical conditions, a second hearing

took place before ALJ Feuer, at which Plaintiff was represented by counsel. (R. 87-148.) A

vocational expert also appeared and testified at the administrative hearing. (Id.) The ALJ

denied Plaintiff’s application by written decision dated January 27, 2017. (R. 36-46.) The

Appeals Council denied Plaintiff’s request for review of ALJ Feuer’s decision on July 12, 2017,

leading to the instant action. (R. 1-6.)

II.    The Commissioner’s Decision

       ALJ Feuer determined that Plaintiff had not engaged in substantial gainful activity since

June 18, 2014, the date on which her SSI application was filed. (R. 41.) He found that Plaintiff

had the following severe impairments: tennis elbow and lumbar disc bulges without evidence

of nerve root impingement or spinal stenosis. (Id.) However, the ALJ concluded that Plaintiff


                                                   2
did not have an impairment or combination of impairments that met or medically equaled the

severity of one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1 (the

“Listings”). (Id.) The ALJ found that Plaintiff retained the residual functional capacity (“RFC”) to

perform light work except that she required a sit/stand option, switching positions as often as

every thirty minutes, and was limited to occasional climbing ramps and stairs, stooping,

kneeling, crouching, and crawling and, alternatively, could also perform sedentary work. (R.

42.) The ALJ determined that Plaintiff was capable of performing past relevant work as a sales

representative and registration clerk and that such work does not require the performance of

work-related activities precluded by Plaintiff’s RFC. (R. 45.) Thus, the ALJ found that Plaintiff

had not been disabled since June 18, 2014, the date that her SSI application was filed.

                                           DISCUSSION

I.     The Applicable Law

       A.      Judicial Standard of Review of Commissioner’s Determination

       The court’s review of an appeal of a denial of disability benefits is limited to two

inquiries. Johnson v. Bowen, 817 F.2d 983, 985 (2d Cir. 1987). First, the court must determine

whether the Commissioner applied the correct legal principles in reaching a decision. 42 U.S.C.

§ 405(g); Tejada v. Apfel, 167 F.3d 770, 773 (2d Cir. 1999). Second, the court must decide

whether the Commissioner’s decision is supported by substantial evidence in the record. Id. So

long as they are supported by substantial evidence in the administrative record, the findings of

the ALJ after a hearing as to any facts are conclusive. 42 U.S.C. §§ 405(g), 1383(c)(3).

       An ALJ’s failure to apply the correct legal standard constitutes reversible error if that

failure might have affected the disposition of the case. Kohler v. Astrue, 546 F.3d 260, 265 (2d


                                                 3
Cir. 2008). This applies to an ALJ’s failure to follow an applicable statutory provision, regulation,

or Social Security Ruling (“SSR”). See, e.g., Kohler, 546 F.3d at 265 (regulation); Schaal v.

Callahan, 993 F. Supp. 85, 93 (D. Conn. 1997) (SSR). In such a case, the court may remand the

matter to the Commissioner under sentence four of 42 U.S.C. § 405(g), especially if deemed

necessary to allow the ALJ to develop a full and fair record to explain his or her reasoning.

Crysler v. Astrue, 563 F. Supp. 2d 418, 429 (N.D.N.Y 2008).

       If the reviewing court is satisfied that the ALJ applied correct legal standards, then the

court must “conduct a plenary review of the administrative record to determine if there is

substantial evidence, considering the record as a whole, to support the Commissioner’s

decision.” Brault v. Soc. Sec. Admin. Comm’r, 683 F.3d 443, 447 (2d Cir. 2012) (per curiam)

(quoting Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009)). Thus, the court does not

determine de novo whether a claimant is disabled. Id. (citing Pratts v. Chater, 94 F.3d 34, 37 (2d

Cir. 1996)). The Supreme Court has defined substantial evidence as requiring “more than a

mere scintilla. It means such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consol.

Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). The substantial evidence standard means once

an ALJ finds facts, a reviewing court may reject those facts “only if a reasonable factfinder

would have to conclude otherwise.” Brault, 683 F.3d at 448 (quoting Warren v. Shalala, 29 F.3d

1287, 1290 (8th Cir. 1994)) (emphasis omitted).

       To be supported by substantial evidence, the ALJ’s decision must be based on

consideration of “all evidence available in [the claimant]’s case record.” 42 U.S.C. §§

423(d)(5)(B), 1382(a)(3)(H)(i). The Act requires the ALJ to set forth “a discussion of the


                                                  4
evidence” and the “reasons upon which [the decision] is based.” 42 U.S.C. § 405(b)(1). While

the ALJ’s decision need not “mention[] every item of testimony presented,” Mongeur v.

Heckler, 722 F.2d 1033, 1040 (2d Cir. 1983) (per curiam), or “reconcile explicitly every

conflicting shred of medical testimony,” Zabala v. Astrue, 595 F.3d 402, 410 (2d Cir. 2010)

(internal quotation marks omitted), the ALJ may not ignore or mischaracterize evidence of a

person’s alleged disability. See Ericksson v. Comm’r of Soc. Sec., 557 F.3d 79, 82-84 (2d Cir.

2009) (mischaracterizing evidence); Kohler, 546 F.3d at 268-69 (overlooking and

mischaracterizing evidence); Ruiz v. Barnhart, No. 01-cv-1120 (DC), 2002 WL 826812, at *6

(S.D.N.Y. May 1, 2002) (ignoring evidence); see also Zabala, 595 F.3d at 409 (reconsideration of

improperly excluded treating physician evidence typically requires remand). Eschewing rote

analysis and conclusory explanations, the ALJ must discuss the “the crucial factors in any

determination . . . with sufficient specificity to enable the reviewing court to decide whether

the determination is supported by substantial evidence.” Calzada v. Astrue, 753 F. Supp. 2d

250, 269 (S.D.N.Y. 2010) (quoting Ferraris v. Heckler, 728 F.2d 582, 587 (2d Cir. 1984)). If the

decision denying benefits applied the correct legal standards and is based on substantial

evidence, the reviewing court must affirm; if not, the court may modify or reverse the decision,

with or without remand. 42 U.S.C. § 405(g).

       B.      Legal Principles Applicable to the Commissioner’s Disability Determination

       Under the Social Security Act, every individual considered to have a “disability” is

entitled to benefits. 42 U.S.C. §§ 423(a)(1), 1382. The Act defines “disability” as an “inability to

engage in any substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or can be


                                                 5
expected to last for a continuous period of not less than 12 months.” 42 U.S.C. §§ 423(d)(1)(A),

1382c(a)(3)(A). A claimant’s impairments must be “of such severity that he is not only unable

to do his previous work but cannot, considering his age, education, and work experience,

engage in any other kind of substantial gainful work which exists in the national economy.” 42

U.S.C. §§ 423(d)(2)(A), 1382c(a)(3)(B).

         To determine whether an individual is entitled to receive SSI disability benefits, the

Commissioner is required to conduct the following five-step inquiry:

         (1) First, determine whether the claimant is currently engaged in any substantial gainful

activity. 20 C.F.R. § 416.920(a)(4)(i).

         (2) Second, if not gainfully engaged in any activity, determine whether the claimant has

a “severe impairment” that significantly limits his or her ability to do basic work activities.

Under the applicable regulations, an impairment or combination of impairments that

significantly limits the claimant’s ability to perform basic work activities is considered “severe.”

20 C.F.R. § 416.920(a)(4)(ii).

         (3) Third, if the claimant has a “severe impairment,” determine whether the impairment

is one of those listed in Appendix 1 of the regulations – if it is, the Commissioner will presume

the claimant to be disabled and the claimant will be eligible for benefits. 20 C.F.R. §

416.920(a)(4)(iii). At this stage, the Commissioner also must determine the claimant’s residual

functional capacity (“RFC”); that is, her ability to perform physical and mental work activities on

a sustained basis despite her impairments. 1 20 C.F.R. § 416.920(a)(4)(iv).



1
 A claimant’s residual functional capacity is “the most [she] can still do despite [her] limitations.” 20 C.F.R. §
404.1545(a); Genier v. Astrue, 606 F.3d 46, 49 (2d Cir. 2010); see also S.S.R. 96-9P (clarifying that a claimant’s
residual functional capacity is his maximum ability to perform full-time work on a regular and continuing basis).

                                                          6
        (4) Fourth, if the claimant does not meet the criteria for being presumed disabled, the

Commissioner next must determine whether the claimant possesses the RFC to perform her

past work. Id.

        (5) Fifth, if the claimant is not capable of performing work she performed in the past,

the Commissioner must determine whether the claimant is capable of performing other work.

20 C.F.R. § 416.920(a)(4)(v); Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999); Gonzalez v. Apfel,

61 F. Supp. 2d 24, 29 (S.D.N.Y. 1999). The claimant bears the burden at the first four steps.

Selian v. Astrue, 708 F.3d 409, 418 (2d Cir. 2013). However, at the last step, the Commissioner

has the burden of showing that “there is other gainful work in the national economy which the

claimant could perform.” Balsamo v. Chater, 142 F.3d 75, 80 (2d Cir. 1998).

II.     Application of the Legal Standards to Plaintiff’s Claim

        A.       Development of the Record

        In Social Security proceedings, the ALJ must affirmatively develop the record on behalf

of all claimants. See Moran, 569 F.3d at 108, 112. As part of this duty, the ALJ must investigate

the facts and develop the arguments both for and against granting benefits. Id. Specifically,

under the applicable regulations, the ALJ is required to develop a claimant’s complete medical

history. Pratts, 94 F.3d at 34, 37 (citing 20 C.F.R. §§ 404.1512(d)-(f)). Whether the ALJ has met

his duty to develop the record is a threshold question. Thus, before reviewing whether the

Commissioner’s final decision is supported by substantial evidence under 42 U.S.C. § 405(g),




The ALJ’s assessment of a claimant’s residual functional capacity must be based on “all relevant medical and other
evidence,” including objective medical evidence, such as x-rays and MRIs, the opinions of treating and consultative
physicians, and statements by the claimant and others concerning the claimant’s impairments, symptoms, physical
limitations, and difficulty performing daily activities. Genier, 606 F.3d at 49 (citing 20 C.F.R. § 404.1545(a)(3)).

                                                         7
“the court must first be satisfied that the ALJ provided plaintiff with a full hearing under the

Secretary’s regulations and also fully and completely developed the administrative record.”

Scott v. Astrue, No. 09-cv-3999 (KAM), 2010 WL 2736879, at *12 (E.D.N.Y. July 9, 2010) (internal

quotations and citations omitted). This Court is satisfied that the ALJ provided Plaintiff with a

full hearing and also fully and completely developed the administrative record as required by 20

C.F.R. § 404.1512(d).

       B.      Substantial Evidence in Support of Commissioner’s Decision

               1.       Plaintiff’s Residual Functional Capacity

       Substantial evidence in the record supports the ALJ’s finding that Plaintiff retained the

RFC to perform light work except that she required a sit/stand option, switching positions as

often as every thirty minutes, and was limited to occasional climbing ramps and stairs,

stooping, kneeling, crouching, and crawling. (See R. 42.) An RFC of light work “involves lifting

no more than 20 pounds at a time with frequent lifting or carrying of objects weighing up to 10

pounds” and may involve a good deal of walking or standing, or sitting most of the time with

some pushing and pulling of arm or leg controls. See 20 C.F.R. § 416.967(b).

       Plaintiff alleges disability due in part to lower back and right hip pain. (R. 343.) A

November 2013 MRI of Plaintiff’s lumbar spine revealed stable minimal noncompressive disc

bulges from L3-L4 through L5-S1, a stable tiny central disc herniation and right paracentral

annual tear at L5-S1, stable mild facet arthropathy at every lumbar level, and no evidence of

direct nerve root impingement or spinal stenosis. (R. 480, 510.) The 2013 MRI showed no

interval change as compared with a prior MRI on March 6, 2007, which was approximately six

years before Plaintiff’s fall that caused her injuries and alleged pain. (R. 480, 510.) In March


                                                 8
2014, Dr. Christine Sapka, a rehabilitation specialist who saw Plaintiff for low back pain, merely

“instructed [Plaintiff] in carrying heavy objects close to body,” suggesting that Plaintiff could

perform the lifting requirements of light work. (R. 695.)

       In July 2014, Dr. Kevin Sperber reported that Plaintiff’s complaints were consistent with

chronic thoraco-lumbar myofascial pain and right trochanteric bursitis. (R. 481.) During the

time period relevant to Plaintiff’s claim, her physicians consistently observed that she was in no

acute distress. (R. 481, 484, 565, 568, 579, 611, 619, 921, 981, 1008, 1021, 1066, 1115, 1146,

1229, 1378.) Additionally, Plaintiff’s doctors consistently reported that the straight leg raising

testing was negative. (R. 484, 565, 568, 611, 1378.) Plaintiff had good (or normal) range of

motion of her back. (R. 620, 625, 694, 1378.)

       On November 16, 2015, Dr. Sayed Wahezi noted that Plaintiff’s complaints of severe low

back pain could not be corroborated based on a physical examination and current radiographic

findings. (R. 614.) He reported that Plaintiff was advised as to how to perform a home exercise

program for her myofascial pain and that she was provided with a topical compound cream. (R.

614, 620.) On May 24, 2016, Plaintiff visited Dr. Wahezi to request that he complete disability

paperwork. (R. 628.) Dr. Wahezi informed Plaintiff that he would not indicate she was disabled

based on her current conditions. (R. 634.) In August 2016, Dr. Justin Varghese reported that

Plaintiff had no point tenderness of her spine. (R. 1146.) Notwithstanding these modest

findings, giving Plaintiff all benefit of the doubt, the ALJ found that Plaintiff required a sit/stand

option, allowing for a change of positions as often as every thirty minutes. (R. 42.)

       Plaintiff additionally alleges disability due to pain in her right arm (R. 343), and a May

2014 MRI showed that Plaintiff had lateral epicondylitis, or “tennis elbow.” (R. 476, 509.)


                                                  9
However, substantial evidence supports the ALJ’s finding that Plaintiff’s tennis elbow was not

disabling or as severe as Plaintiff alleged. In September 2014, Dr. Hejab Imteyaz reported full

muscle strength in Plaintiff’s arms. (R. 568.) In October 2014, Dr. Monika Desai reported that

Plaintiff had full muscle strength (5/5) in her left arm and 4/5 strength in her right arm, which

was “limited by pain/poor effort.” (R. 571.) On subsequent examinations, she had full muscle

strength in her arms. (R. 577, 580, 1378.) In October 2014, EMG studies and nerve conduction

studies (NCS) of Plaintiff’s right arm were normal. (R. 574, 577, 579.) In November 2014, Dr.

Francis Lopez reported that examination of Plaintiff’s elbow was normal and wrote, “not

impressed by exam.” (R. 578.) In January 2015, Dr. Desai reported that Plaintiff’s sensation

was intact in her arms. (R. 582.)

       Treatment notes from Dr. Wahezi in August 2015 did not report that Plaintiff

complained of pain in her elbows or arms. (R. 622, 626.) In March 2016, Plaintiff complained to

Dr. Varghese that she could not move her right arm because of right elbow pain since the

previous day. (R. 1006.) Although Dr. Varghese noted that Plaintiff’s right elbow was tender to

palpation and on flexion/extension, he found no swelling or erythema. (R. 1008.) In April 2016,

orthopedist Dr. Konrad Gruson reported that Plaintiff had full range of motion of her right

elbow. (R. 1022.) In May 2016, Dr. Wahezi reported that findings on examination of Plaintiff’s

hands and arms, including muscle strength, were normal. (R. 632-33.) When Plaintiff returned

for a follow-up appointment approximately two weeks later, she stated that she obtained some

improvement of her elbow pain with a right forearm brace. (R. 1110.)

       Plaintiff additionally alleges disability due to injury to her left foot. (R. 343.) An MRI of

Plaintiff’s left ankle and foot indicated a ligament sprain and plantar fasciitis. (R. 543.)


                                                  10
Although on occasion Plaintiff had an antalgic gait (R. 481, 507, 565), more recent treatment

notes report that her gait was normal. (R. 559, 1021, 1378.) As the ALJ noted, Plaintiff

presented with normal findings on foot examination, with tenderness at times. (R. 543, 686-

691, 919, 921.)

         This Court finds that the foregoing medical evidence constitutes substantial evidence

supporting the Commissioner’s determination that Plaintiff retained the RFC to perform light

work with certain enumerated limitations. See, e.g., Diaz v. Shalala, 59 F.3d 307, 315 (2d Cir.

1995) (lack of evidence showing functional limitation constitutes substantial evidence that

limitation does not exist).

         An RFC determination of light work is further supported by evidence in the record

concerning Plaintiff’s activities of daily living. During the relevant time period, Plaintiff lived in a

second-floor walkup, cared for her son, attended to self-care tasks, cooked, cleaned, shopped,

and used public transportation. (R. 322, 324-30.)

         In sum, substantial evidence from Plaintiff’s physicians as well as Plaintiff’s own

statements about her activities of daily living support the Commissioner’s determination that

Plaintiff retained the RFC to perform light work with the enumerated limitations described

above.

                2.      Assessment of Plaintiff’s Credibility

         An ALJ is entitled to find a claimant not credible if her testimony contradicts the record.

Rutkowski v. Astrue, 368 F. App’x 226, 230 (2d Cir. 2010) (citing Aponte v. Sec’y, Dep’t of Health

& Human Servs., 728 F.2d 588, 591-92 (2d Cir. 1984)). Plaintiff alleged that she was disabled

because she had to lie down most of the day due to pain (R. 162), she could not perform


                                                  11
security work because it required a lot of walking and moving around (R. 126), she could not

perform the job of registration clerk because sitting for too long caused pain (R. 127), she could

walk less than one block without stopping and could sit for five to ten minutes before she had

to move around (R. 118), her right tennis elbow caused her difficulty with such tasks as using a

computer (R. 120), and she had difficulty raising her arm due to neck pain (R. 121). Here, for

the same reasons set forth above concerning the ALJ’s RFC determination, substantial evidence

supports the ALJ’s finding that Plaintiff’s statements concerning the intensity, persistence, and

limiting effects of her alleged symptoms “are not entirely consistent with the medical evidence

and other evidence in the record.” (See R. 42.)

                3.      Plaintiff’s Ability to Perform Past Relevant Work

        At step four of the Commissioner’s analysis, based on vocational expert testimony, the

ALJ determined that Plaintiff possessed the RFC to perform her past relevant work as a sales

representative or registration clerk. Significantly, the ALJ also made an alternative finding at

step five that, even if Plaintiff were limited to an RFC of sedentary work with no overhead

reaching, there remained a number of jobs in the national economy that Plaintiff could

perform, including jobs as an appointment clerk, receptionist, and insurance benefits clerk. (R.

45-46.) This finding too was based upon vocational expert testimony. Because substantial

evidence in the record supports the ALJ’s determination that Plaintiff retained the RFC to

perform light work with certain limitations, substantial evidence additionally supports Plaintiff’s

ability to perform a range of sedentary work. See 20 C.F.R. § 416.967(b) (“If someone can do

light work, we determine that he or she can also do sedentary work, unless there are additional

limiting factors such as loss of fine dexterity or inability to sit for long periods of time.”)


                                                   12
                                          CONCLUSION

       For all of the foregoing reasons, the Commissioner’s motion is GRANTED and Plaintiff’s

motion is DENIED. The Clerk of Court is respectfully directed to close this case and to mail a

copy of this Opinion and Order to the pro se Plaintiff.

       SO ORDERED.

Dated: February 26, 2019
       New York, New York

                                                     ______________________________
                                                     KATHARINE H. PARKER
                                                     United States Magistrate Judge




                                                13
